DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Status of the Claims
Claims 1-30 are pending in the instant patent application. Claims 1, 11 and 21 are amended. 
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
In response to the Double Patenting Rejection and claim amendments, the rejection has been withdrawn at this time.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art. 
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Examiner will note that an important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. In analyzing the specification, Examiner maintains that the specification sets forth an improvement, but in a conclusory manner and furthermore the claims do not reflect the disclosed improvement or effectively demonstrate an improvement to existing technology.
Regarding Applicant’s assertion that the currently written claims are similar to BASCOM, Enfish, McRO and Visual Memory LLC, Examiner respectfully disagrees. Examiner will note that the current claims are distinguishable to the claims in BASCOM. In Bascom, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. Bascom is distinguishable from the current claims because current claims are merely linking the combination of the conventional and routine computer components to the abstract idea in order to solve a business problem, while in Bascom, the abstract idea is necessarily rooted in the combination of the conventional and routine computer components. 
	In light of Enfish, the Court found the claims to be 101 eligible because the claims claimed a specific asserted improvement in computer capabilities (i.e, the self-referential table for computer database). To make their determination of whether the claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. The court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. On the other hand, here, the current claims are not directed to improving a computer or technological process or recite any improvement to the functioning of the computer itself or another technical field. These claimed features are generic components of the computer itself. The claims do not claim anything specific or that differentiates the limitations claimed from limitation of a generic computer/database. Therefore, any improvements or increased performance/efficiency claimed by the Applicant is an inherent quality of the linking of the abstract idea to these generic computer components. The increased performance and efficiency is not exclusive to the current claimed invention or the use of the specific rules claimed. 
	Regarding McRO, the current claims are distinguishable from McRO. "As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process." (Please see USPTO November 2, 2016 Memo, Recent Subject Matter Eligibility Decisions). In other words, the claims in McRo were essentially rooted in computer technology because there is no analog method to accomplish the specific limitations described in the claims.
	Regarding Visual Memory, Examiner would like to respectfully note that the current claims are distinguishable from Visual Memory, where the court found the claims recited an allegedly new, improved and more efficient memory system. Visual Memory recites improvements in computer functionality (i.e. improved computer memory system) with support in the specification that explains the selective definition of the functions of the cache memory based on processor type results in a memory system that can outperform a prior art memory system that is armed with “a cache many times larger than the cumulative size of the subject caches” ’740 patent col. 4 11. 21-26. see pg. 10 Visual Memory LLC v. NIVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2018). In contrast, the current claims do not transform the abstract idea such that the claims amount to significantly more than the abstract idea itself because the elements reflect abstract claim elements with instructions to implement the abstract idea on a generic computer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are directed to the abstract idea of evaluating responses for use in processing applications.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; defining an overlap operator based, at least in part, upon the dynamic applicant information, wherein the overlap operator determines whether any elements in a first operand associated with the dynamic evaluation model match any elements in a second operand associated with the dynamic evaluation model, and wherein at least one of the first operand and the second operand is obtained from at least one of a user profile and a prior answered question of the dynamic evaluation model; and revising the dynamic evaluation model to eliminate one or more non-compatible providers based, at least in part, upon the overlap operator.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic practices or principles taking place, as well as commercial/legal interactions taking place. Notably determining quotes/estimates for various good/services.
	Accordingly, the claim recites an abstract idea and dependent claims 2-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a computing device). In particular, the recited features of the abstract idea are merely being applied ona computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. In addition, the “obtaining” limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a computing device and the generic computing elements described in the Applicant's specification in at least Para 0019, 00113-00117. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “obtaining” and “receiving” limitations recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 11-20, they are directed to a computer program product, however the claims are directed to a judicial exception without significantly more. Claims 11-20 are directed to the abstract idea of evaluating responses for use in processing applications.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 11, claim 11 recites obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; defining an overlap operator based, at least in part, upon the dynamic applicant information, wherein the overlap operator determines whether any elements in a first operand associated with the dynamic evaluation model match any elements in a second operand associated with the dynamic evaluation model, and wherein at least one of the first operand and the second operand is obtained from at least one of a user profile and a prior answered question of the dynamic evaluation model; and revising the dynamic evaluation model to eliminate one or more non-compatible providers based, at least in part, upon the overlap operator.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic practices or principles taking place, as well as commercial/legal interactions taking place. Notably determining quotes/estimates for various good/services.
	Accordingly, the claim recites an abstract idea and dependent claims 12-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Besides reciting the abstract idea, the limitations of claim 11 also recite generic computer components (e.g. a computer readable medium and a processor). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. In addition, the “obtaining” limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 11 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer readable medium, a processor and the generic computing elements described in the Applicant's specification in at least Para 0019, 00113-00117. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “obtaining” and “receiving” limitations recites computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
	Therefore, Claim 11 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 21-30, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 21-30 are directed to the abstract idea of evaluating responses for use in processing applications.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 21, claim 21 recites obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; defining an overlap operator based, at least in part, upon the dynamic applicant information, wherein the overlap operator determines whether any elements in a first operand associated with the dynamic evaluation model match any elements in a second operand associated with the dynamic evaluation model, and wherein at least one of the first operand and the second operand is obtained from at least one of a user profile and a prior answered question of the dynamic evaluation model; and revising the dynamic evaluation model to eliminate one or more non-compatible providers based, at least in part, upon the overlap operator.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the fundamental economic practices or principles taking place, as well as commercial/legal interactions taking place. Notably determining quotes/estimates for various good/services.
	Accordingly, the claim recites an abstract idea and dependent claims 22-30 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Besides reciting the abstract idea, the limitations of claim 21 also recite generic computer components (e.g. a memory and a processor). In particular, the recited features of the abstract idea are merely being applied ona computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea. In addition, the “obtaining” limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and O/P Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 21 includes various elements that are not directed to the abstract idea under 2A. These elements include a memory, a processor and the generic computing elements described in the Applicant's specification in at least Para 0019, 00113-00117. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “obtaining” and “receiving” limitations recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 21 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language. 
Regarding Applicant’s arguments about the obviousness to combine the references. Examiner will note, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dongole et al. (US 2010/0146414A1) in view of Chang et al. (US 2014/0129566 A1) in view of Bittner (US 2006/0277392 A1) further in view of Bertelsen (US 2010/0068687 A1).
	Regarding Claim 1, Dongole teaches the limitations of Claim 1 which state
	obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models (Dongole: Para 0030-0031 via The flowchart of FIG. 3 pertains to a method by which the web browser applications 222, 224 may be developed. In step 302, an administrator or other user of the quote engine 200 visits a carrier web site 208, 210. The purpose of the visit is to mimic the behavior of a consumer that would visit the carrier web site to receive a premium quote in order to determine what pages are presented and what information is requested by those pages. For example, the administrator may login to a carrier web site 208, 210, select from among a variety of insurance products, and traverse the series of web pages that ask for customer information needed to produce an insurance quote. Thus, in step 304, the administrator may log, or record, the interaction with the carrier web site 208, 210 in order to collect the desired information. Advantageously, the information from the web pages associated with each insurance product offered by each carrier are stored separately. Thus, the information is accessible based on an insurance carrier ID and a product ID. The information from the web pages includes the questions associated with an input element (e.g., Have you had an accident in the last 5 years?) and also includes the type of input element (e.g., text box, radio button, pull-down menu selection, etc.). Other information from each web page include the options available to proceed to the next page in the sequence (e.g., "Click here when done", "Continue", "Return to previous page", etc.));
	generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models (Dongole: Para 0032 via Based on the questions encountered in the web pages, a set of questions is developed in step 308, fora particular insurance product. The above-mentioned steps 302 and 304 are repeated for each insurance carrier web site and each insurance product. Thus, for a automobile insurance policy, the questions from all the different carriers can be analyzed to determine a set of questions that will satisfy every insurance carrier's web site. For example, one carrier web site may ask "Have you had an accident in the last 5 years?" While some other carrier web site may ask if you had one in the last 3 years. Accordingly, a question that might be developed in step 308 would be "How long ago was your most recent accident?" The answer to this question can be used to answer the different questions from the different carrier web sites. Also, one carrier web site may ask the color of the car to be insured, while another carrier web site does not concern itself with vehicle color. In this instance, the "color" question will still be developed in step 308 because at least one carrier requires that information. Thus, in step 308, a set of questions is developed that will solicit enough information from a user in order to answer all the questions at any of the carrier web sites for a particular insurance product. When these questions are presented to a user, the received answers are stored to be used when interacting with the carrier web sites. Any number of alternative methods for storing data are contemplated herein. In general, though, the data is stored as a label and an associated value such that referencing the label will allow access to the associated value);
	receiving a request for an evaluation response (Dongole: Para 0039 via FIG. 4 depicts an exemplary flowchart of a method for receiving an insurance quote from multiple carrier web sites. In step 402, the quote engine 200 receives an incoming request from a user 202, 204 using a web browser to access a web server portion of the quote engine. The quote engine determines what type of insurance product the user is desiring so as to determine which questions to ask the user);
	requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information (Dongole: Para 0040 via In step 404, the quote engine 200 retrieves, from a data store, the questions that relate to the particular insurance product of interest and presents these questions to the user. In return, the user provides answers to these questions and the answers are stored, in step 406. Once the answers are received from the user, the carrier web sites may be accessed. To perform this connection, the quote engine determines which web browser applications exist for that particular insurance product, each web browser application being associated with a different carrier web site. Thus, in step 408, the quote engine launches each of these web browser applications).
	However, Dongole does not explicitly disclose the limitation of Claim 1 which states defining the overlap operator based, at least in part, upon the dynamic applicant information and revising the dynamic evaluation model to eliminate one or more non- compatible providers based, at least in part, upon an overlap operator.
	Chang though, with the teachings of Dongole, teaches of
	defining the overlap operator based, at least in part, upon the dynamic applicant information (Chang: Para 0073, 0095 via FIG. 3B is a flowchart illustrating a method 340 used by the query processor to retrieve the one or more first documents based on the spatial index in the GDR method 300 according to certain embodiments. As shown in FIG. 3B, the method 340 computes (341) a bounding box for each of the one or more regions represented in the query, and searches (342) for geographical documents whose bounding boxes intersect the bounding boxes of the query. The ID's for the found documents (docID) are gathered (343) in a heap, and an OVERLAP operator is executed (344) on the document with the lowest docID to determine if the geographical regions associated with the document overlaps with the regions represented in the query. If no overlap is found, the document is discarded (345) (its docID removed from the heap) and the process repeats for the document associated with the next lowest docID. After the overlap test is executed on each of the found documents, the documents whose docIDs are left in the heap are returned (346) as the first documents. Conceptually, the overlap operator tests whether the intersection between regions with arbitrary shapes that represent the query and the geographic document is empty or not. If it is empty, the document is discarded and the spatial cursor moves to the next candidate document. If it is not empty, the spatial cursor computes the overlap statistics (to be returned by the getOverlapStats method) and returns the document) and	
	revising the dynamic evaluation model to eliminate one or more non- compatible providers based, at least in part, upon an overlap operator (Chang: Para 0073, 0095 via FIG. 3B is a flowchart illustrating a method 340 used by the query processor to retrieve the one or more first documents based on the spatial index in the GDR method 300 according to certain embodiments. As shown in FIG. 3B, the method 340 computes (341) a bounding box for each of the one or more regions represented in the query, and searches (342) for geographical documents whose bounding boxes intersect the bounding boxes of the query. The ID's forthe found documents (docID) are gathered (343) in a heap, and an OVERLAP operator is executed (344) on the document with the lowest docID to determine if the geographical regions associated with the document overlaps with the regions represented in the query. If no overlap is found, the document is discarded (345) (its docID removed from the heap) and the process repeats for the document associated with the next lowest docID. After the overlap test is executed on each of the found documents, the documents whose docIDs are left in the heap are returned (346) as the first documents. Conceptually, the overlap operator tests whether the intersection between regions with arbitrary shapes that represent the query and the geographic document is empty or not. If it is empty, the document is discarded and the spatial cursor moves to the next candidate document. If it is not empty, the spatial cursor computes the overlap statistics (to be returned by the getOverlapStats method) and returns the document).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dongole with the teachings of Chang in order to have defining the overlap operator based, at least in part, upon the dynamic applicant information and revising the dynamic evaluation model to eliminate one or more non- compatible providers based, at least in part, upon an overlap operator. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Dongole does not explicitly disclose wherein the overlap operator determines whether any elements in a first operand associated with the dynamic evaluation model match any elements in a second operand associated with the dynamic evaluation model.
	Bittner though, with the teachings of Dongole/Chang, teaches of
	wherein the overlap operator determines whether any elements in a first operand associated with the dynamic evaluation model match any elements in a second operand associated with the dynamic evaluation model (Bittner: Para 0111-0115 via Each of the rows of A is multiplied by each of the columns of B in order to obtain a result. The fixed prefix input tag space model requires that each row of A be replicated three times, with each replica then matched to a column of B. This produces nine distinct products that are then summed appropriately, as represented in FIG. 8. Three copies of every element in A are needed so that they can forma unique operand set with the elements of B and produce unique products. These operand sets are placed in the input tag space of the multiplication operator and then processed. In the example of FIG. 8, three multiplication nodes are shown, but the example could have used a single multiplication node as well. This type of data replication is generally detrimental to on-chip and off-chip bandwidth, since duplicate data is being produced which the system has no choice but to handle as unique data. Since each of the three copies of the data in the example has a unique tag, the system can only assume that the data is unique as well. This excess data causes the requirements in the on-chip cache 306 to unnecessarily increase, which can push its own or other data off-chip. Such a condition is undesirable due to the slow speed of external memory accesses. Instead, a better model is achieved by allowing the operand sets to reference the elements of A without actually duplicating the data. This requires a more general specification mechanism for the tags that are allowed to be part of an operand set. One method of building an operand set is approximated in FIG. 9, wherein each position in the operand set has a different input tag specifier, rather than the fixed prefix scheme where all operands in the operand set share the same prefix and user bits, and differ only in position. In a fully-flexible system, arbitrary tag specifiers may be placed in each of the four positions shown, so that the system needs to maintain large data structures in order to keep track of which tags form an operand set for every operator; however, while a flexible design, it likely suffers a performance penalty in order to keep track of the many relationships. An improved systemis one that does not require large relational tables, but yet allows sufficient flexibility of specification to be useful. As can be understood, the fixed prefix input tag specification is perhaps the most inflexible system possible, since it allows only a single implicit relationship between the input tags. For tag manipulation, and hence data steering, the fixed prefix input tag specification relies on the fact that tags can be altered upon output to fall into the destination tag space. However, as shown, it can cause problems of its own as a result. An improved solution uses a functional relationship between the input tags. More particularly, if each tag can be derived from any other using a programmer-specified function, there is no need for a potentially large relational table, and yet valuable manipulations of the input tags to create operand sets is possible. The desired complexity of the functional relationship between the input tags is something that will depend on particular applications. However, a simple functional input tag space example is represented in FIG. 10, in which wildcards are used in tag generation. In FIG. 10, the specification for input tag A shows a constant prefix of E67 with a wildcard *?° in the lower four bits (nibble). The specification for input tag B has a constant prefix of 4 in the first four bits, a four bit wildcard *?* in the next four bits and a constant of FO in the lower eight bits. When the machine attempts to construct operand sets, it accesses the CAM system to attempt to find a match for the tag A specification. The first match it finds is E671, which now fixes the wildcard position to be 1. The wildcard value of 1 is substituted into the wildcard position of tag B, resulting in 41F0. The machine will then attempt to retrieve tag 41F0, and in this example that tag is found, completing the operand set. If 41FO had not existed, the operand set would not have been completed and the machine would move on to the next matching tag A with no emission to the computational hardware. As can be seen in the example of FIG. 10, there are four tags that match the tag A specification, and each one has a matching entry in the CAM for tag B. Any completed operand sets that are found result in the associated data being forwarded into the computational hardware 302 (FIG. 3) for further processing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dongole/Chang with the teachings of Bittner in order to have wherein the overlap operator determines whether any elements in a first operand associated with the dynamic evaluation model match any elements in a second operand associated with the dynamic evaluation model. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Dongole does not explicitly disclose the limitation of Claim 1 which states, wherein at least one of the first operand and the second operand is obtained from at least one of a user profile and a prior answered question of the dynamic evaluation model.
	Bertelsen, with the teachings of Dongole/Chang/Bittner, teaches of
	wherein at least one of the first operand and the second operand is obtained from at least one of a user profile and a prior answered question of the dynamic evaluation model (Bertelsen: Para 0080 via In embodiments, a question response evaluator can utilize the evaluation module 410 (or is the evaluation module 410) to determine one or more operands associated with a user's response to a question. In embodiments, the stack update module 412 updates a question stack using the results of the evaluation module 410).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dongole/Chang/Bittner with the teachings of Bertelsen in order to have wherein at least one of the first operand and the second operand is obtained from at least one of a user profile and a prior answered question of the dynamic evaluation model. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, the combination of Dongole/Chang/Bittner/Bertelsen teaches the limitation of Claim 2 which states
	wherein the request for an evaluation response includes one or more of: a loan application; a funding application; a credit application; a grant application; an educational institution application; a rental application; a mortgage application; an employment application; and an insurance application (Dongole: Para 0021 via In particular, embodiments discussed herein are described within the context of the insurance industry and providing insurance quotes to consumers. However, one of ordinary skill will recognize that information unrelated to insurance quotes may be provided in a similar manner without departing from the scope of present invention. For example, the questions asked of a consumer may relate to what type of real- estate they are desiring to purchase instead of insurance products. Accordingly, the multiple web sites would be those of different realtors and, in practice, the real- estate criteria are then used to provide data to each realtor web site. In response, the replies of matching real-estate offerings from each of the realtors’ web sites are collected and provided to the consumer. Other, similar scenarios within different industries and contexts are expressly contemplated by the present invention. Additionally, the exemplary embodiment within the context of the insurance industry further includes only one example of an insurance product--an automobile policy. However, other types of insurance products are contemplated as well. Such products may include, but are not limited to, health insurance, commercial auto insurance, workman's compensation insurance, homeowners insurance, and liability insurance. Thus, the particular example of an automobile insurance quote described below is included merely as one concrete example to illustrate the broader concepts and features of the present invention which relate to other insurance products as well as entirely different industries and contexts).
	Regarding Claim 3, the combination of Dongole/Chang/Bittner/Bertelsen teaches the limitation of Claim 3 which states wherein the plurality of providers includes one or more of: a plurality of loan providers; a plurality of funding providers; a plurality of credit providers; a plurality of grant providers; a plurality of education providers; a plurality of rental providers; a plurality of mortgage providers; a plurality of employment providers; and a plurality of insurance providers (Dongole: Para 0024 via Once relevant data has been received froma user 202, 204, the data controller 218 proceeds to establish communication between the quote engine 200 anda number of different insurance carrier web sites 208, 210. In particular, each of the carrier web sites 208, 210 may be offered by a carrier without knowledge of, or cooperation with, the quote engine 200. Such web sites 208, 210 are generally available over the Internet 206 to any user 202, 204 and allow a user 202, 204 to provide personal information to receive an insurance premium quote. The quote engine 200 utilizes this functionality to interact with multiple such sites 208, 210 and provide relevant data from the database 216. In response, the quote engine receives a premium quote from each site 208, 210 which can be collected and presented to the user 202, 204. Thus, a user 202, 204 simply enters data once through a respective web interface 212, 214 and receives multiple quotes from various carrier web sites 208, 210. The screenshot of FIG. 7 illustrates an exemplary web page that includes links to multiple insurance quotes).
	Referring to Claim 4, Dongole/Chang/Bittner/Bertelsen teaches the computer- implemented method of claim 3 wherein:
	the dynamic evaluation model includes a plurality of dynamically - defined information inquiries (Dongole: Para 0032 via Based on the questions encountered in the web pages, a set of questions is developed in step 308, for a particular insurance product. The above-mentioned steps 302 and 304 are repeated for each insurance carrier web site and each insurance product. Thus, fora automobile insurance policy, the questions from all the different carriers can be analyzed to determine a set of questions that will satisfy every insurance carrier's web site. For example, one carrier web site may ask "Have you had an accident in the last 5 years ?" While some other carrier web site may ask if you had one in the last 3 years. Accordingly, a question that might be developed in step 308 would be "How long ago was your most recent accident?” The answer to this question can be used to answer the different questions from the different carrier web sites. Also, one carrier web site may ask the color of the car to be insured, while another carrier web site does not concern itself with vehicle color. In this instance, the "color" question will still be developed in step 308 because at least one carrier requires that information. Thus, in step 308, a set of questions is developed that will solicit enough information from a user in order to answer all the questions at any of the carrier web sites for a particular insurance product. When these questions are presented to a user, the received answers are stored to be used when interacting with the carrier web sites. Any number of alternative methods for storing data are contemplated herein. In general, though, the data is stored as a label and an associated value such that referencing the label will allow access to the associated value);
	the dynamic applicant information includes responses to one or more of the plurality of dynamically-defined information inquiries (Dongole: Para 0040 via In step 404, the quote engine 200 retrieves, from a data store, the questions that relate to the particular insurance product of interest and presents these questions to the user. In return, the user provides answers to these questions and the answers are stored, in step 406. Once the answers are received from the user, the carrier web sites may be accessed. To perform this connection, the quote engine determines which web browser applications exist for that particular insurance product, each web browser application being associated with a different carrier web site. Thus, in step 408, the quote engine launches each of these web browser applications).
	Referring to Claim 5, Dongole/Chang/Bittner/Bertelsen teaches the computer- implemented method of claim 1
	wherein each of the plurality of provider evaluation models includes a plurality of information inquiries (Dongole: Para 0030-0031 via The flowchart of FIG. 3 pertains to a method by which the web browser applications 222, 224 may be developed. In step 302, an administrator or other user of the quote engine 200 visits a carrier web site 208, 210. The purpose of the visit is to mimic the behavior of a consumer that would visit the carrier web site to receive a premium quote in order to determine what pages are presented and what information is requested by those pages. For example, the administrator may login toa carrier web site 208, 210, select from among a variety of insurance products, and traverse the Series of web pages that ask for customer information needed to produce an insurance quote. Thus, in step 304, the administrator may log, or record, the interaction with the carrier web site 208, 210 in order to collect the desired information) Advantageously, the information from the web pages associated with each insurance product offered by each carrier are stored separately. Thus, the information is accessible based on an insurance carrier ID and a product ID. The information from the web pages includes the questions associated with an input element (e.g., Have you had an accident in the last 5 years?) and also includes the type of input element (e.g., text box, radio button, pull-down menu selection, etc.). Other information from each web page include the options available to proceed to the next page in the sequence (e.g., "Click here when done", "Continue", "Return to previous page", etc.).
	Referring to Claim 6, Dongole/Chang/Bittner/Bertelsen teaches the computer- implemented method of claim 5
	wherein generating a dynamic evaluation model includes: processing the plurality of provider evaluation models to remove redundant information inquiries defined within the plurality of provider evaluation models (Dongole: Para 0032 via Based on the questions encountered in the web pages, a set of questions is developed in step 308, for a particular insurance product. The above-mentioned steps 302 and 304 are repeated for each insurance carrier web site and each insurance product. Thus, fora automobile insurance policy, the questions from all the different carriers can be analyzed to determine a set of questions that will satisfy every insurance carrier's web site. For example, one carrier web site may ask "Have you had an accident in the last 5 years?" While some other carrier web site may ask if you had one in the last 3 years. Accordingly, a question that might be developed in step 308 would be "How long ago was your most recent accident?” The answer to this question can be used to answer the different questions from the different carrier web sites. Also, one carrier web site may ask the color of the car to be insured, while another carrier web site does not concern itself with vehicle color. In this instance, the "color" question will still be developed in step 308 because at least one carrier requires that information. Thus, in step 308, a set of questions is developed that will solicit enough information from a user in order to answer all the questions at any of the carrier web sites for a particular insurance product. When these questions are presented to a user, the received answers are stored to be used when interacting with the carrier web sites. Any number of alternative methods for storing data are contemplated herein. In general, though, the data is stored as a label and an associated value such that referencing the label will allow access to the associated value).
	Referring to Claim 7, Dongole/Chang/Bittner/Bertelsen teaches the computer- implemented method of claim 5
	wherein generating a dynamic evaluation model includes: mapping one or more information inquiries within each of the plurality of provider evaluation models to one or more information inquiries within the dynamic evaluation model (Dongole: Para 0032 via Based on the questions encountered in the web pages, a set of questions is developed in step 308, fora particular insurance product. The above- mentioned steps 302 and 304 are repeated for each insurance carrier web site and each insurance product. Thus, fora automobile insurance policy, the questions from all the different carriers can be analyzed to determine a set of questions that will satisfy every insurance carrier's web site. For example, one carrier web site may ask "Have you had an accident in the last 5 years ?" While some other carrier web site may ask if you had one in the last 3 years. Accordingly, a question that might be developed in step 308 would be "How long ago was your most recent accident?” The answer to this question can be used to answer the different questions from the different carrier web sites. Also, one carrier web site may ask the color of the car to be insured, while another carrier web site does not concern itself with vehicle color. In this instance, the "color" question will still be developed in step 308 because at least one carrier requires that information. Thus, in step 308, a set of questions is developed that will solicit enough information from a user in order to answer all the questions at any of the carrier web sites for a particular insurance product. When these questions are presented to a user, the received answers are stored to be used when interacting with the carrier web sites. Any number of alternative methods for storing data are contemplated herein. In general, though, the data is stored as a label and an associated value such that referencing the label will allow access to the associated value).
	Referring to Claim 8, Dongole/Chang/Bittner/Bertelsen teaches the computer- implemented method of claim 1	
	wherein receiving a request for an evaluation response includes: receiving the request for the evaluation response from a user (Dongole: Para 0039 via FIG. 4 depicts an exemplary flowchart of a method for receiving an insurance quote from multiple carrier web sites. In step 402, the quote engine 200 receives an incoming request from a user 202, 204 using a web browser to access a web server portion of the quote engine. The quote engine determines what type of insurance product the user is desiring so as to determine which questions to ask the user).
	Referring to Claim 9, Dongole/Chang/Bittner/Bertelsen teaches the computer- implemented method of claim 1
	wherein receiving a request for an evaluation response includes receiving the request for the evaluation response from a remote computing device (Dongole: Para 0039, 0022 via FIG. 4 depicts an exemplary flowchart of a method for receiving an insurance quote from multiple carrier web sites. In step 402, the quote engine 200 receives an incoming request from a user 202, 204 using a web browser to access a web server portion of the quote engine. The quote engine determines what type of insurance product the user is desiring so as to determine which questions to ask the user. FIG. 2 is a system block diagram of a system that interfaces between multiple users and multiple web sites. In particular, the system 200 may be an insurance quote engine that provides multiple insurance premium quotes to a user. A consumer 202 or an insurance agent 204 interacts with the quote engine 200 via the Internet 206 and a respective web interface 212, 214 provided by the quote engine 200. For example, the quote engine 200 may include a web server that allows a user 202, 204 to login and identify the types of insurance products in which they are interested. The users 202, 204 would usea web browser to interact with a respective web interface 212, 214 to provide the necessary information and receive corresponding replies. Although shown as separate components, the web interfaces 212, 214 are logical in nature and may be implemented through a single web server. The separate logical components merely illustrate the separate interactions with the quote engine 200 by each of the users 202, 204. Furthermore, the Internet 206 is exemplary of any network, wide-area or local-area, that may be used by multiple users to reach the quote engine 200).
	Referring to Claim 10, Dongole/Chang/Bittner/Bertelsen teaches the computer- implemented method of claim 1 wherein revising the dynamic evaluation model to eliminate one or more non-compatible providers based, at least in part, upon an overlap operator includes:
	searching a domain-specific-language structure associated with the dynamic evaluation model based, at least in part, upon the overlap operator (Chang: Para 0073, 0095 via FIG. 3B is a flowchart illustrating a method 340 used by the query processor to retrieve the one or more first documents based on the spatial index in the GDR method 300 according to certain embodiments. As shown in FIG. 3B, the method 340 computes (341) a bounding box for each of the one or more regions represented in the query, and searches (342) for geographical documents whose bounding boxes intersect the bounding boxes of the query. The ID's for the found documents (docID) are gathered (343) in a heap, and an OVERLAP operator is executed (344) on the document with the lowest docID to determine if the geographical regions associated with the document overlaps with the regions represented in the query. If no overlap is found, the document is discarded (345) (its docID removed from the heap) and the process repeats for the document associated with the next lowest docID. After the overlap test is executed on each of the found documents, the documents whose docIDs are left in the heap are returned (346) as the first documents. Conceptually, the overlap operator tests whether the intersection between regions with arbitrary shapes that represent the query and the geographic document is empty or not. If it is empty, the document is discarded and the spatial cursor moves to the next candidate document. If it is not empty, the spatial cursor computes the overlap statistics (to be returned by the getOverlapStats method) and returns the document).
	Regarding Claims 11-20, they are analogous to Claims 1-10 and are rejected for the same reasons. In addition, Dongole teaches of a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations (Dongole: Para 0049, 0051, Figs 3 and 4 via Describes a system for obtaining a quote for insurance coverage. The system may comprise a processor that executes instructions stored in a computer-readable medium).
	Regarding Claims 21-30, they are analogous to Claims 1-10 and are rejected for the same reasons. In addition, Dongole teaches of a system including a processor and memory (Dongole: Para 0049, 0051, Figs 3 and 4 via Describes a system for obtaining a quote for insurance coverage. The system may comprise a processor that executes instructions stored in a computer-readable medium).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy et al. (US 2020/0219200 A1) A Method And System For Generating A quotation
Hele et al. (US 2002/0111835 A1) Underwriting Insurance
Krishnan et al. (US 8,027,851 B1) Personalizing Eligibility And Benefits Responses Based On User Profiles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623